PER CURIAM.
Using aggregation, the Commission set appellant’s presumptive parole release date (PPRD) for March 11, 2014. At appellant’s biennial interview, the Commission made no change in appellant’s PPRD. However, at the review hearing, the Commission recognized that aggregation was improper in this case and on its own accord, recalculated appellant’s PPRD. Appellant’s aggregation was removed, a new salient factor score computed and the Commission arrived at the same PPRD. Unfortunately, when the Commission refigured appellant’s PPRD it utilized an aggravating factor in the computation of the salient factor score which is contrary to the law. Section 947.165(1), Florida Statutes (1981).
Accordingly, the Commission’s order is REVERSED and the cause REMANDED for a proper determination of appellant’s PPRD.
ROBERT P. SMITH, Jr., C.J., and LARRY G. SMITH and THOMPSON, JJ., concur.